DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claims 5 and 7 are objected to because of the following informalities: Specifically claims 5 and 7 use the word “the” before copolymers and this is grammatically incorrect, and as such the examiner suggests removing these instances of the word “the” in order to obviate these objections.  
Claim 29 is objected to because of the following informalities: Specifically claim 29 claims “A method for the treatment” and should instead read “ A method of treating bone defects, repairing bone defects, and/or regenerating bone or cartilage…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Because the examiner does not know for certain whether or not the poly(epsilon-caprolactone) is meant to be present in claim 1 or not based on applicant’s amendments which are discussed in the 112(b) rejection below, based on the examiner’s claim interpretation discussed in these rejections that applicant’s do intend the polyepsilon caprolactone to be present in the composition of claim 1 this has prompted the new matter rejection over claims 4-5 which follows:
Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 4-5 now require a 4th polymer to be added to the polymeric matrix of claim 1 and there is does not appear to be support in the specification or claims or applicant’s examples as originally filed for the addition of more than one additional biodegradable synthetic or semi-synthetic polyester different from the PLGA with an inherent viscosity of less than 0.5 dL/g, and applicants have not disclosed where in the specification/original disclosure there is support for the claimed 4th polymer/2nd biodegradable synthetic or semi-synthetic polyester different from PLGA with an inherent viscosity of less than 0.5 dL/g actually is. For example all of applicant’s examples comprise 2-3 polymers and paragraph [0039] recites wherein the systems further comprise a synthetic or semisynthetic biodegradable polyester different from PLGA with an inherent viscosity of less than 0.5 dL/g, and a signifies a single polymer.

Scope of Enablement
Claim 29 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating bone defect repair/ bone or cartilage regeneration with a system which contains as the biologically active substance, morphogenic substances for bone defect repair does not reasonably provide enablement for treating bone defect repair/bone or cartilage regeneration with all of the drugs claimed in system of claim 1, e.g. antineoplastic agents, as is instantly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
            MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”
When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass systems for releasing growth factors for bone repair and performing bone or cartilage regeneration or repair with morphogenic substances for bone defect repair. However, the specification does not provide an enabling disclosure for releasing growth factors for bone repair and performing bone or cartilage regeneration or repair with antineoplastic agents as is instantly claimed, because antineoplastic agents are anticancer agents/chemotherapeutic agents which are used to destroy cancerous cells and these drugs even are known to destroy/kill some healthy cells, and are not used to regenerate cells.
The instant specification teaches using releasing growth factors from the monolith (see Fig. 6) for bone/cartilage repair/regeneration. 
The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to use the claimed invention. The specification merely discloses releasing treating bone or cartilage repair/regeneration with specific drugs/actives which promote the regeneration of bone defects/cartilage repair.

Therefore, in view of the art recognized high level of unpredictability of treating bone defects/regenerating bone or cartilage with antineoplastic agents or antimicrobial agents, or any of the other agents besides the claimed morphogenic substances for bone defect repair that are instantly claimed/disclosed, and the large quantity of research required to define these unpredictable variables, and the lack of guidance provided in the specification regarding treating bone defects and/or regenerating cartilage or bone with drugs other than those specifically disclosed for bone defect repair, (e.g. the claimed morphogenic substances for bone defect repair, growth hormones) it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the scope of the invention as broadly claimed. Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 also recites the limitation "said poly(D,L-lactic-co-glycolic acid) and poly(epsilon-caprolactone)".  There appears to be insufficient antecedent basis for poly(epsilon-caprolactone) in the claim. More specifically, the examiner is now unclear as to whether or not the claim comprises poly(epsilon-caprolactone) or if the polyepsiloncaprolactone is now mentioned only to reference the “…pregelatinized starch at a proportion comprised between 0.1% and 25% by weight relative to said poly (D,L-lactic-co-glycolic acid) and poly(epsilon-caprolactone)…” which is how the claim currently reads. It is unclear to the examiner where said poly(epsilon-caprolactone) came from as poly(epsilon-caprolactone) was not previously mentioned/disclosed in the claim. Thus, as discussed above it is unclear if poly(epsilon-caprolactone) is now a polymer included in the system or if it is just mentioned with respect to the amount of pregelatinized starch that is required by applicants claims. For the purposes of 

Because the examiner does not know for certain whether or not the poly(epsilon-caprolactone) is meant to be present in claim 1 or not based on applicant’s amendments which are discussed above, based on the examiner’s interpretation that applicant’s intend the polyepsilon caprolactone to be present in the composition of claim 1 this has prompted the new grounds of rejection under 112 (b) for the dependent claims discussed below:
Claims 5 and 27 are indefinite because they claims polyepsiloncaprolactone and polyepsiloncaprolactone is already required by claim 1 from which claims 5 and 27 ultimately depend. Thus, it is unclear to the examiner whether or not this is the same polyepsiloncaprolactone that was already added to the claim or if it is a different polyepsiloncaprolactone.

Claims 4-6, 27 and 29 are also rejected because they depend from or require the system of claim 1 and do not resolve the issue with respect to the proportion of pregelatinized starch or the potential antecedent basis issue with respect to polyepsilon caprolactone as is discussed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 27, and 29-30 are rejected under 35 U.S.C. 103 as obvious over US 2002/0155145 (of record) (herein, Howdle) in combination with Sheridan et al., “Bioabsorbable polymer scaffolds for tissue engineering capable of sustained growth factor delivery”, J Controlled Release 64: 91-102 (2000) (of record) (herein, Sheridan), Singh et al. (Biomaterials, 2004, 25, 2611-2617) and Vroman et al. (Materials, 2009, 2, 307-344) as evidenced by Shanks 
Applicant’s claim:
--  A system for administering biologically active substances comprising a homogeneous biodegradable matrix with a solid or a semi-solid consistency having a porosity higher than 50%, said matrix comprises poly(D,L-lactic-co-glycolic acid) with an inherent viscosity less than 0.5 dL/g, pregelatinized starch and poly(epsilon-caprolactone) and at least one biologically active substance.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claim 1, 4-6, 27, Howdle teaches using the supercritical to subcritical gas transition to prepare a monolith of homogeneous foamed polymer ([0022], [0071]-[0072], [0100]) comprising a homogenously dispersed biofunctional material ([0100], [0112]). See also, Abstract and Example 4. Howdle further disclosed that the porosity of the product can be varied ([0094], [0131]) to control the delivery of drug ([i.e. biofunctional material] [0124]), Moreover, Howdle provided illustrations showing an open porosity. See, e.g. Fig. 1B and Fig. 3A, 3B. Howdle disclosed and exemplified monoliths comprised of poly(D,L-lactide-co-glycolide). [0030]-[0031], [0121], Example 4. Howdle also disclosed incorporation of a biofunctional material is loaded into matrix in levels of 0.1-99.9 wt%, which reads on the instantly claimed bioactive substance present in amounts of 0.1-15 wt% with respect to the PLGA, specifically wherein the bioactive substance includes antineoplastic agents or antimicrobial agents (antiviral, antibiotics, antifungals, etc,.) ([0053]; [0050]). See above. Example 4 illustrates incorporation of catalase in the foamed PLGA monolith. [0121]-[0124]. Howdle disclosed that blends of polymers were suitable for preparing the matrix. [0028]. The suitable polymers were synthetic biodegradable polymers, synthetic non-degradable polymers, natural polymers, and blends thereof. Id. Howdle claims 1, 4-6, and 27.
With regard to claims 1, 4-6, and 27, as noted above, Howdle in combination with Sheridan disclosed that porous matrices could comprise blends of low inherent viscosity PLGA, starch, and poly(epsilon-caprolactone). See above.
Regarding claim 29, Howdle disclosed that the disclosed matrices are advantageously adapted to mimic the structure of human and animal bone and cartilage tissues, for implants. [0095]. The matrix can become integrated within the host or be gradually released within the host which read on the claimed treatment of bone defect repair/bone or cartilage regeneration instantly claimed, especially since Howdle teaches that the drugs include collagen and bone growth promoting agents, e.g. hydroxyapatite, collagen, etc. [0091]; [0095-0096]; [0062]; [0072]; .
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1, 4-6, 27, Howdle does not disclose the inherent viscosity of suitable PLGAs but Sheridan does and thereby cures the deficiency.
 viscosities of, e.g. 0.7 or 1.4 dL/g, are also suitable for porous matrices. At page 93, paragraph 4.
Regarding claims 1, 4-6, 27, 29, Howdle does not teach the specific porosities instantly claimed but does teach wherein the porosities of the monoliths can be varied/optimized as necessary to achieve the claimed porosity of higher than 50% and less than 85%.This deficiency in Howdle is addressed by Singh.
Singh teaches porous PLGA implant/foams for use in the body and wherein the implant can be up to 89% porous which reads on the instantly claimed higher than 50% and less than 85%, and specifically teach an example having 73% porosity (See Abstract; pg. 2614, right col. end of first complete paragraph before the figure).
Regarding claims 1, 4-6, 27, and 29, Howdle does not teach wherein the starch is pregelatinized starch which is present from between 0.1-25% by weight relative to the PLGA. However, this deficiency in Howdle is addressed by Vroman and Park
Vroman teaches that by gelatinizing the starch before adding it to the PLA, e.g. using pre-gelatinized starch the compatibility of the two polymers is increased, e.g. the reaction between the polymers is improved and the mechanical properties of the PLA are improved, and because PLA is polymers of lactic acid and PLGA is a copolymer of poly lactic and polyglycolic acid both have carboxylic acid functional groups, the pre-gelatinized starch would also obviously increase the compatibility and mechanical properties of PLGA since it contains the same carboxylic acid moieties as are in PLA as reactive groups. Vroman also teaches that using polycaprolactone and TPS blends (thermoplastic starch which since it has been plasticized is 
Park teaches using from 10-30% of pregelatinized starch blended with PLA improves the mechanical properties of the PLA and this 10-30% of pregelatinized starch reads on the claimed between 0.1-25 wt% based on the total amounts of PLGA and/or PLGA and polyepsiloncaprolactone (see 1st paragraph of PLA/starch blending section; see pg. 2547-2548-mechanical properties section; and conclusion section), especially since applicants have not disclosed the amount of PLGA present in the claimed matrix.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
A person of ordinary skill in the art would have found it prima facie obvious upon reading Howdle to turn to Sheridan for detailed information regarding properties (e.g. inherent viscosity) of suitable PLGA because Howdle did not specify PLGA source or properties and Sheridan prepared similar matrices for the same purpose. Moreover, the ordinary artisan would have found it obvious to simply substitute one or more of the PLGA polymers specified by Sheridan into the compositions disclosed by Howdle which can comprise starch, polyepsilon caprolactone and PLGA for forming porous drug delivery matricies in order to predictably obtain new porous monoliths for drug delivery because the courts have previously determined, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Howdle specifically disclosed about 20 synthetic biodegradable polymers or specific classes of polymers, not quite 20 synthetic non-biodegradable polymers, and about 11 natural polymers. The person of skill in the art seeking to implement a blend from Howdle’s polymer list would readily have focused on blends comprising PLGA because both Howdle and Sheridan disclose useful properties of matrices containing PLGA combined with polysaccharides (Sheridan protein at p.4, f 6) or high amounts of protein (Howdle [0122]; [0028]). Moreover, the ordinary artisan would also have found it particularly useful/obvious to include both the now instantly claimed pregelatinized starch and polycaprolactone in the PLGA matrix because pre-gelatinized starch/starch that is gelatinized before it is mixed with PLGA or polycaprolactone is pregelatinized starch is known to improve the compatibility and mechanical properties of PLA, and has been known to increase the strength of the polycaprolactone, and as such would obviously be expected to improve the mechanical properties and compatibility/reaction of the caprolactone and PLGA because PLGA has the same carboxylic acid moieties for reaction/interaction as PLA and as such it would also be expected to cause the same improvements in PLGA because it would undergo the same chemistry. Thereby forming a strong matrix having improved mechanical properties of PLGA, PCL and pregelatinized starch which is stronger and/or has better mechanical properties than the PLGA alone. 
The ordinary artisan would have had a reasonable expectation of success in obtaining useful high-porosity monoliths because both Howdle and Sheridan disclose doing so and disclose using very similar methods (e.g. decompression of supercritical CO2 fluid-polymer mixtures), and as is taught by Singh it was known in the art to make PLGA foam monoliths having up to 89% porosity, specifically about 73% porosity, for use as medical implants and for 
It also would have been obvious to use the claimed amounts of pregelatinized starch because Park teaches that overlapping amounts of starch (10-30 wt%) to the between 0.1-25 wt% based on the weight of the PLGA as instantly claimed have been blended with PLA (which is polylactic acid which is part of the instantly claimed PLGA copolymer) and that when using these overlapping amounts they get improved mechanical properties of the PLA and as such one of ordinary skill in the would obviously expect these same amounts of pregelatinized starch which overlap those now instantly claimed to improve the mechanical properties and compatibility/reaction of the caprolactone and PLGA because PLGA has the same carboxylic acid moieties for reaction/interaction as PLA and as such it would also be expected to cause the same improvements in PLGA because it would undergo the same chemistry. Further it would have been obvious for one of ordinary skill in the art to optimize the amount of pregelatinized starch to include with the PLGA and polycaprolactone polymers in order to form a polymer blend which has the best mechanical properties for implantation/adminsitration and desired release profiles for the administered drug because this is something that one of ordinary skill in the art routinely does when forming polymer matrix drug delivery substrates. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s response and corrected drawings are persuasive and this/these previous objections have been withdrawn by the examiner.
	Applicant’s amendments to the claims have rendered the previous 112 (a) and (b) rejections moot and these rejections have been withdrawn by the examiner. Applicant’s amendments to the claims have prompted the revised grounds of rejection under 112 (a) and (b) presented herein.
	Applicant’s arguments with respect to the 103 rejections have been fully considered but were not persuasive. Specifically, the prior art Howdle teaches that their polymer porous drug matrices can be formed of polymer blends (See [0028]) and they specifically state that useful polymers include polyepsilon caprolactone, PLGA and starch. Additionally, the claimed pregelatinized starch in the claimed amounts has been rendered obvious by the teachings of Vroman and Park which are discussed above. Applicants further argue that their claim 1 requires the presence of both pregelatinized starch and polyepsilon caprolactone. The examiner  interpretation that only requires the PLGA of the claimed viscosity and pregelatinized starch which is present in an amount that is relative to said poly(D,L-lactic-co-glycolic acid and poly(epsilonlactone), e.g. the amount of starch is determined by the amount of PolyD,L-lactic acid and it is unclear whether or not polyepsilon caprolactone is required by the claim or not as there possibly appears to be a lack of antecedent basis for this limitation in claim 1 dependent upon the claim interpretation. Applicant’s argue that none of the prior art teaches applicant’s claimed system. The examiner respectfully disagrees because Howdle teaches that porous polymer matricies for delivering the same drugs as instantly claimed in overlapping amounts can comprise blends of polymers which are selected from their disclosed polymers which include PLGA, starch, and polyepsilon caprolactone. Further, applicant’s claims are not limited to these polymers nor to any specific amounts of these polymers, e.g. a porous substrate comprising 1% of PLGA, 0.25 wt% pregelatinized starch and 0.00001% polycaprolactone would read on the instantly claimed system as long as it contains the claimed amount of biological active substance. Thus, the prior art Howdle which teaches that blends comprising these same polymers can be used to form porous matrices for delivering the same drugs in the same amounts especially in light of the teachings of Sheridan which teach that it was known to use PLGA of various inherent viscosities to form bioabsorbable polymer scaffolds for tissue engineering.

	Applicants then argue that their claims are patentable because they require a specific amount of pregelatinized starch. The examiner respectfully disagrees because it was known to use overlapping amounts of pregelatinized starch with PLA which is related to PLGA in order to improve the mechanical properties of the PLA as is taught by Park and discussed above. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., their combination of PLGA, pregelatinized starch, and polyepsiloncaprolactone has a positive impact on the release of the biologically active substances) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants then argue that they have advantageous and unexpected results from their combination that would not have been derived by the teachings of the prior art. The examiner respectfully notes that the results presented in the specification are not commensurate in scope with the instant claims. Specifically, the results in the specification use specific blends of the claimed starch, PCL and PLGA in specific amounts and ratios whereas the instantly claimed system is directed to any polymer blend comprising starch in the claimed amounts relative to the PLGA or the sum of PLGA and PCL, wherein the PLGA and PCL can be present in any amount, etc. Thus, the combination of the prior art still renders the system of the instant claims prima facie obvious at this time. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, applicants argue that Vroman does not teach the compatibility of the polymer blends with the biological active agents. The examiner respectfully points out that Howdle is used to teach that the claimed polymers, PLGA, starch, and polyepsilon caprolactone were known to in the art to be compatible with the claimed drugs/biological active agents because they teach that all of these polymers are useful and can be formed into polymer blends to form porous matrices for 
Applicants then argue that Vroman does not teach that the blend of the three instantly claimed polymers would be suitable for improving the release of the biologically active substances. However, the examiner respectfully notes that improved release of the biological active agent is not required by the instant claims. Specifically, the claims are to a system for administering biologically active substances that comprises the claimed matrix having the claimed characteristics. However, as long as the matrix is suitable for delivering drugs or capable of delivering drugs it would read on the claimed system because the for administering biologically active substances is an intended use.
Applicants then argue that Vroman teaches biopolymer blends for a different intended purpose, the examiner respectfully points out that the rejection is not solely over Vroman and Vroman is merely used to teach that pregelatinized starch would be the preferred starch to use over regular/non-pregelatinized starch of Howdle because pregelatinized starch was known in the art to gelatinize the starch before adding it to the PLA, e.g. using pre-gelatinized starch the compatibility of the two polymers is increased, e.g. the reaction between the polymers is improved and the mechanical properties of the PLA are improved which are the same reasons that gelatinized starch is used over the non-gelatinized starch of Howdle. 
Finally, applicants argue that the system now requires the porosity to be higher than 50% and less than or equal to 85%. The examiner disagrees that the prior art does not teach these porosities. Specifically as is discussed above Singh teaches that it was known in the art to make PLGA foam monoliths having up to 89% porosity, specifically about 73% porosity, for use as medical implants and for delivering active agents.
Thus, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention 


Conclusion
	Claims 1, 4-6, 27 and 29 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616